Citation Nr: 1316130	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic mixed type vascular migraine and muscle contraction headaches.

2.  Entitlement to a rating in excess of 20 percent for chronic cervical myositis, strain, degenerative joint disease, bulging discs C3-C4 and C5-C6 (cervical spine disorder). 

3.  Entitlement to a rating in excess of 20 percent for chronic low back pain (lumbar spine disorder). 

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected cervical and/or lumbar spine disorder. 

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected cervical and/or lumbar spine disorder. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to an effective date earlier than January 1, 2005 for the award of dependent benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for an increased rating for migraine and muscle contraction headaches, a cervical strain and a low back injury.  His claims for service connection for right shoulder impingement syndrome and left shoulder trapezius myositis were also denied.  In addition, his claim for TDIU was denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims on appeal.

In February 2011, the Board remanded the instant claims to the Appeals Management Center (AMC) for further development.

In March 2012, subsequent to the issuance of the February 2012 supplemental statement of the case, additional treatment records were submitted by the Veteran.  The Veteran waived initial RO consideration of this evidence in March 2012.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these claims again unless it was essential for a full and fair adjudication of his claims.

In February 2011, the Board remanded the instant claims to allow the Veteran's complete VA treatment records as well as his complete treatment records from Dr. E. B., a private orthopedic spine surgeon or neurosurgeon, to be obtained.  An addendum etiological opinion as to the Veteran's claimed right and left shoulder disorders, addressing both direct and secondary service connection to the Veteran's  service-connected cervical spine and lumbar spine disorders, was then to be obtained.

Such a VA addendum opinion was obtained in May 2011.  The examiner provided an opinion as to direct connection as well as secondary service connection to the Veteran's cervical spine disorder; no etiological opinion as to secondary service connection to his lumbar spine disorder was provided.  Such an opinion should be obtained on remand.

Updated VA treatment records are contained in the claims file.  In a March 2011 letter, the RO requested that the Veteran complete an authorization form for Dr. E. B. as well as any other private provider.  The Veteran returned a completed authorization form for Dr. E. B. in approximately March 2012 and indicated that he had undergone physical therapy for his neck and shoulder disorders at this facility.  Although radiographic records from this provider have been submitted by the Veteran and are contained in the claims file, it is does not appear that the RO requested the complete treatment records as instructed by the Board's February 2012 remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, these matters must be remanded to ensure compliance with the Board's previous remand.  

In March 2012, the Veteran submitted a copy of an April 2008 Social Security Administration (SSA) decision which awarded him benefits due to his cervical spine disorder, right shoulder disorder and lower back disorder.  The text of this SSA decision generally cites to VA treatment records as well as physical examinations, but it is not clear whether such records are duplicative of those currently of record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained on remand.  

In addition, the Veteran has alleged that he is unable to work due to his service-connected disabilities, particularly his service-connected migraine headaches, cervical spine and lumbar spine disabilities.  The Board notes that the January 2010 VA examiner stated that the Veteran's service-connected disabilities did not limit his ability to secure and maintain physical labor or sedentary employment; however, no rationale was provided in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such a probative opinion is not of record, but is required to adjudicate this claim, and should be obtained on remand.   

The Board notes that a September 2008 rating decision cited to information contained in the Veteran's VA Counseling, Evaluation and Rehabilitation Folder which are not contained in the claims file.  On remand, these records should be associated with the claims file.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Finally, the Board observes that the Veteran was afforded a VA examination in January 2010 so as to determine the current nature and severity of his lumbar spine disorder, cervical spine disorder and migraine and muscle contraction headaches.  Therefore, after any additional records are obtained, the RO/AMC should review the examination and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

With regard to the claim for an earlier effective date for the award of dependent benefit, a November 2005 administrative decision granted such benefits, effective January 1, 2005.  The Veteran indicated in a December 2005 statement that he disagreed with the assigned effective date for the award of dependent benefit; this filing constitutes a timely notice of disagreement.  A statement of the case (SOC) addressing this appeal has not been issued.  The Board is required to remand the claim for an earlier effective date for the award of dependent benefits to allow such a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's current and complete treatment records from Dr. E. B. at the Orlando Orthopedic Center.  The Veteran is informed that it may be necessary for him to complete a new authorization form to allow VA to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Such records dated through February 2011 are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  The RO/AMC should associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the Veteran's VA claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

4.  The RO/AMC should contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  Please note that the SSA decision of April 2008 is already of record.   

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

5.  Following the completion of the above development and the receipt of any additional records, the RO/AMC should obtain an addendum to the May 2011 VA examination, if possible, or afford the Veteran a VA examination to determine the nature and etiology of his claimed right and left shoulder disorders found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:


(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed right shoulder disorder and/or left shoulder disorder had been aggravated beyond the normal progress of the disorder by his service-connected cervical spine disorder and/or lumbar spine disorder?  If so, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(b)  Is it was as least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, singularly or combined, would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him?  

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  Relevant to the Veteran's claims for an increased rating for migraine and muscle contraction headaches, a cervical spine disorder and a lumbar spine disorder, after any additional records are obtained, the RO/AMC should review them and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

7.  The RO/AMC should issue a statement of the case addressing the claim for an earlier effective date for the award of dependent benefits. This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

8.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


